                                                                                                                                                                                   i' (.
AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) ,                                                                                           Page 1 of I



                                             UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                        United States of America                                                     JUDGMENT IN A CRIMINAL CASE
                                             V.                                                      (For Offenses Committed On or After November 1, 1987)


                        Eugenio Martinez-Bravo                                                       Case Number: 3:20-mj-20481




REGISTRATION NO. 74697208
                                                                                                                                       MAR ll 3 2020
THE DEFENDANT:
 12:1 pleaded guilty to count(s) _1:....:.o:..f..:C..:o=m2p:..la=i=nt:.___ _ _ _ _ _ _ _ _--1-,,_Ffc+-+L""u*:,.c'•*J's-'·L""_·•~wso-1ih"'_·1,;.i~-.:..;',;.,c;\4lu-1,RcgT=IA-I--
 •    was found guilty to count( s)                                                            BY                                                                  DEPUTY
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                          Nature of Offense                                                                                  Count Number(s)
8:1325                                   ILLEGAL ENTRY (Misdemeanor)                                                                        1
 0 The defendant has been found hot guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 0 Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                    •        TIME SERVED                                    )(-----'~-(_days

 12:1 Assessment: $10 WAIVED         12:1 Fine: WAIVED
 12:1 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 •    Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                Tuesday, March 3, 2020
                                                                                                Date of Imposition of Sentence

                                         l
Received
               DUSM
                          ·< :·\_· · '   ·

                                                                                                HtilLt~OCK
                                                                                                UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                                    3 :20-mj-20481
